LEWIS, Judge
(dissenting):
I respectfully dissent. Chief Judge Everett and Judge Cox, in their separate discussions in United States v. Johnson, have simply not altered the law to such an extent as to justify the result reached by the majority. I am not certain what the exact status of the law as to Donohew advisements is at this juncture, but I am reasonably certain that it is not what the majority relies on in finding a basis to affirm. In my view, reversal is required.
Johnson was written in a factual context much different from that in the case at hand. In Johnson, the military judge advised the accused that if he elected to be represented by individual military counsel he would automatically lose the services of his detailed counsel. This advice was erroneous, although perhaps not entirely misleading in practice. Article 38(b)(5), (6), U.C.M.J. The error in Johnson was benign to the point of nonexistence when compared to the substantial omission in this case. The lack of advice as to civilian counsel effectively eliminated one of the three primary prongs of counsel rights out of hand. Article 38(b)(2), U.C.M.J. This case clearly does not present an appropriate fact situation to accommodate a greatly narrowed view of the Donohew requirement.
It is useful to examine the Staff Judge Advocate’s post-trial recommendations, wherein the omission of an on-the-record advisement of the appellant’s right to employ civilian counsel was first noted. The *769Staff Judge Advocate made two points which may readily be answered: (1) The defense counsel has an independent responsibility to advise his client of his counsel rights. R.C.M. 502(d)(6), Discussion. If the record affirmatively reflected that counsel had, in fact, advised his client, we could rely on United States v. Turner, supra, in determining that the appellant suffered no prejudice. This record does not contain such a showing. We must then turn to the Donokew court’s guidance in mandating the counsel rights advisement: “In taking such action, we intend no reflection on the ability of certified counsel, but conclude that a full statement on the record eliminates uncertainty on appeal and makes it clear to all concerned that the accused had received proper advice.” United States v. Donohew, 39 C.M.R. at 152. (2) The appellant was made aware of his right to employ civilian counsel at the time of the Article 32, U.C.M.J., 10 U.S.C. § 832 hearing. This statement is confirmed by an affidavit prepared by the Article 32 Investigator and attached to the recommendations. However, it is clear from a reading of the affidavit and a copy of the procedure guide which is attached thereto that the advice the appellant received related to “this investigation” and did not purport to cover the entire trial process. The subsequent lack of advice concerning civilian counsel more readily supports an inference that the appellant may have perceived his counsel rights at trial as being more restricted than in the previous proceeding.
This case is controlled by the proposition enunciated in United States v. Copes and United States v. Jorge, supra, that, when the record is silent as to either an adverse effect or lack of such an effect on an accused from an inadequate Donokew advisement, a presumption of prejudice prevails. In Copes, the accused received the overly restrictive advice that he might request individual counsel “from the SJA office.” In finding prejudicial error, the Court stated, “Although the accused acceded to representation by his appointed counsel, there is no way to determine what choice he might have made had he been given proper advice as required by Donohew. Without such assurance of record, prejudice is apparent.” 1 M.J. at 183-184. Closer yet to this case on the facts is Jorge, wherein the Court of Military Appeals relied on Copes in reversing a conviction based on the military judge’s failure to advise an accused of his right to civilian counsel, even though the accused had elected representation by individual military counsel. The Court explained:
Although this appellant, as manifested by the record, was no doubt aware of his right to be represented by individual military counsel in view of his specific election to do so, that fact, standing alone, provides no assurance that he also was aware of the right still available to him to be represented by civilian counsel.
1 M.J. at 185.
I find nothing in Johnson which suggests that the thrust of Copes and Jorge is no longer viable.
Adherence to the Donokew requirement will not, in my view, create a great onslaught of appellate mischief. We in the Air Force have lived quite well with the requirement for over 17 years and have not been inundated with problems arising from noncompliance. The case before us is clearly the rare exception wherein a problem has been identified during the post-trial process. I believe we ought to remedy the problem rather than attempt to write around it. By following the latter course, the majority is substantially and unreasonably watering down the Donokew mandate.
As noted in the majority opinion, the Court of Military Appeals has seemingly endorsed a DuBay hearing as a vehicle for resolving questions arising from inadequate Donohew advisements. See United States v. Johnson, supra; United States v. Jacintho, 21 M.J. 356 (C.M.A.1986). I would not feel comfortable with such a proceeding in this instance, wherein the information to be developed is peculiarly within the knowledge of the appellant and his detailed counsel at trial. Cf. United *770States v. Sauer, 15 M.J. 113 (C.M.A.1983). Accordingly, I would set aside the findings of guilty and the sentence and authorize a rehearing.